 

 

U.S. Department of Homeland Security
UNITED STATES SECRET SERVICE

 

JUN = 7 2018
REGISTERED MAIL

Richard Elem, Esq,
Law Offices of Jan Meyer & Assoc., P, C.
1029 Teaneck Road
Second Floor
Teaneck, NJ 07666

Re: , GEICO Claim 0509535540101020

Date of Accident: September 23, 2016

Secret Service File N 108-809-306081

    

 

GEICO, and driven by Kellie Mur hy, anda vehicle driven by a Secret Service sinploye

  
  

 

Under the provisions of Title 28, United States Code, Section 2672, the Department of Homelat
Security is liable for damages including loss of property caused by negligent or wrongful acts or
omissions of an employee acting within the scope of his or her employment under circumstances where
the United States, if'a private person, would be liable.

We have reviewed the facts and circumstances surrounding this incident. Our investigation into
the matter has revealed that your insured struck our vehicle as it was merging into our vehicle’s lane,
because she failed to yield to our vehicle which was already in the lane, Consequently, the damage to
your insured’s vehicle was caused by your insured’s negligence and not from our employee’s negligence,
Therefore, we must deny the claim.

   
   
  
 
 

Please be advised that if you are dissatisfied with this denial letter you may in
appropriate Federal district court under the Federal Tort
date of this letter,

If you havea
Michael Noyes at (202

William J. Callahan
Deputy Director

9590 9402 4227 8121 8874 33

 
